McCulloch, J. Appellee, N. T. Jenkins, presented to appellant, P. G. Jenkins, as administrator of the estate of P. N. . Vaugine, deceased, for allowance a claim of $1,168.33 against said estate. The administrator made the following indorsement upon the claim: “Seven hundred and eighty-eight dollars and thirty-three cents of this claim is allowed as a fourth-class claim, which should be credited on an indebtedness due estate by N. T. Jenkins. The balance of the claim is refused. “May 11, 1900. “P. G. Jenkins, Administrator.” Appellee thereupon filed his claim, with said indorsement thereon, in the Probate Court of Jefferson County, and the same was by said court duly allowed in the sum of $788.33 as a claim against said estate, and classed on the fourth-class. Subsequently the administrator appeared, and took an appeal to the circuit court from said judgment of allowance, and on a trial de novo in the circuit court the claim was again allowed, and the administrator appealed to this court. It is not denied that the estate of Vaugine is indebted to appellee in said sum of $788.33, but appellant set up, by way of defense, that appellee was justly indebted to said decedent in the sum of $1,746.93 on open account, and that appellee’s claim should be credited on that indebtedness, and should not be allowed as a claim against the estate. He introduced testimony, tending to show that appellee was indebted to said decedent in said sum. The circuit court decided that neither that court on appeal, nor the probate court, had jurisdiction to adjudicate the disputed setoff pleaded by the administrator against the claim of appellee; that the addition by the administrator of the words “which should be credited on an indebtedness due the estate by N. T. Jenkins” to his .indorsement allowing the claim of appellee was mere surplusage, and constituted no contract between the parties that the amount of said allowance should be so credited; and that, under the law and evidence in the case, appellee was entitled to a judgment allowing his said claim. The correctness of this ruling of the circuit court is challenged by this appeal. Subsequent to the rendition of this judgment by the circuit court and the appeal to this court, the administrator brought another suit in the circuit court of Jefferson County against the appellee herein to recover the amount of the alleged indebtedness of $1,746.93 which he had attempted to assert by way of setoff in the other suit, and the defendant (appellee herein) pleaded (1) that he had never been indebted to said decedent; (2) that he had paid all his indebtedness to decedent during the lifetime of the latter, and (3) that the alleged indebtedness was barred by the statute of limitation. That cause was tried by the court, sitting as a jury, and the court, after hearing the evidence, found that the defendant (appellee herein) had paid all his indebtedness to ■said decedent during the lifetime of the latter, and was not then indebted in any sum .to said estate, and rendered judgment in favor of said defendant, which judgment has not been appealed from. Appellee now files here a transcript of the record of that case, and pleads that judgment in bar of appellant’s right to further prosecute this appeal. The sole question to be determined is whether or not the estate of Vaugine has a cause of action against appellee for indebtedness on account which may be setoff against appellee’s claim against the estate. It has been adjudged in the suit subsequently brought in the circuit court that the estate has no cause cf action against appellee. That adjudication is conclusive against appellant, and bars the further prosecution of his appeal. Church v. Gallic, 75 Ark. 507. It was a final adjudication of the only question which is sought to be determined by this appeal. The appeal is therefore dismissed.